     Case 2:21-cv-00064-KJM-GGH Document 19 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN M. SHOLL,                                   No. 2:21-cv-00064 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    MATTHEW ATCHLEY, Warden,
15                       Respondent.
16

17          Petitioner has filed a request for reconsideration of the magistrate judge’s order filed

18   July 27, 2021, denying petitioner’s motion for appointment of counsel without prejudice to a

19   renewal of the motion at a later stage of the proceedings. ECF No. 14. Petitioner has failed to

20   demonstrate any new or different facts or circumstances which did not exist or were not shown

21   upon the prior motion. See E.D. Local Rule 230(j). Accordingly, the motion for reconsideration

22   (ECF No. 14) is denied.

23          IT IS SO ORDERED.

24   DATED: September 8, 2021.

25

26

27

28
                                                       1
